IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43880

STATE OF IDAHO,                                 )     2016 Unpublished Opinion No. 646
                                                )
       Plaintiff-Respondent,                    )     Filed: August 18, 2016
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JACOB FREDERICK POOL,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum period of
       confinement of two years, for killing/wasting a trophy mule deer during a closed season,
       affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jacob Frederick Pool pled guilty to killing/wasting a trophy mule deer during a closed
season, Idaho Code §§ 36-105(3)(c), -202(h)(1), -1401(c)(3), -1402(e)(5), -1404(a). The district
court imposed a unified four year sentence, with two years determinate, and retained jurisdiction.
In addition, the district court suspended Pool’s Idaho hunting license for his lifetime. Pool
appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pool’s judgment of conviction and sentence is affirmed.




                                                   2